DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  The claim limitations are: “a bias signal generator configured to generate a bias signal… promoting an electrochemical reaction” (claim 20, lines 7-9) and “a voltage source” which apparently can generate “a bias voltage”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore:  the generic replacements are “generator configured to” and “source”.  The claim limitation would not lose any detail if changed from “a bias signal generator configured to”, to “a bias signal generating means for”; similarly “a voltage source” provides the same information as “a voltage generating means for” or “a means for producing a voltage”.
(B) The “means for” or “step for” is modified by functional language: “to generate a bias signal”, “promoting an electrochemical reaction”, “a bias voltage generated”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure associated with 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “bias signal generator” and in fact the word “generator” appears once in the Abstract and never appear in the specification of the instant application.  However, the claimed “apparatus” is described in the last paragraph of page 4 of the specification as merely having “a voltage source” and a “resistor”.  The voltage source (1) is connected to “conducting elements” (2a, 2b).  As such, the claimed “bias signal generator” is held to be a generic voltage source or equivalent (i.e. any voltage source known) as disclosed by the disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 24, 26-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 3,403,089), in view of Davis et al. (US 3,898,145).
Regarding claim 20, Joyce discloses a cable rejuvenation apparatus for rejuvenating a subsea environment cable (“copper wire insulated with polyethylene… was submersed in a 20% aqueous solution of a sodium salt”), the cable comprising an electrically conducting element (copper wire) sheathed by an electrically insulating material (polyethylene) which shields the electrically conducting element from the subsea environment (col. 4, lines 65-69), wherein the cable rejuvenation apparatus is configured to generate and apply a bias signal (“voltage of 150 volts D.C.”) to the electrically conducting element of the cable, while the cable is located in the subsea environment (cols. 4-5, lines 65-75 and 1-6), the cable rejuvenation apparatus comprising a bias signal generator (“variable direct current source”) configured to generate a bias signal (150 volts) to improve the insulation resistance properties of the cable by promoting an electrochemical reaction generating a barrier material tending to reduce electrical current flow between the electrically conducting element and seawater of the subsea environment, the bias signal being generated to control the rate of the electrochemical reaction to ensure that the barrier material is maintained, at a level sufficient to maintain the insulation resistance properties at a 
Note: The claim recites a great deal of intended functionality without any details with regards to the actual structure of the purported apparatus.  The only structures positively recited appear to be directed only to the workpiece upon which the purported apparatus may act.  The claim further indicates that the bias signal generator has been “configured to” perform undersea operations; however, there is nothing in the disclosure which indicates what modifications, if any, were actually made to the generic prior art bias signal generator, i.e. generic prior art voltage source, claimed.  That is, there is no indication that any special or new elements, structures, or materials were devised or used to arrive at the claimed “bias signal generator”/“voltage source”.  The applicant is encouraged to recite in the claims any details of how the generator was purportedly differently “configured”, i.e. to include any structural information about the apparatus, because it would be improper for the Examiner to read any additional limitations into the broadly recited apparatus of the claim.  As currently recited, the first six lines of claim 20 are directed to describing the working environment of the apparatus but provide no details as to the structure of the purported device.  Similarly, lines 7-12 of claim 20 also do not recite a single structural detail with respect to the apparatus.  The applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  That is, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, it has been explicitly shown that the apparatus is Joyce is used in a salt water solution, and generates a bias voltage.  

Davis teaches that it is well known to provide a related apparatus that applies protective coatings (i.e. rejuvenation) to conductor cables using a bias voltage which has a time varying component (col. 6, lines 22-33).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Joyce to incorporate the time varying sinusoidal signal component from Davis.  The use of time varying signals is considered well known in the art, and has been predictably applied in methods of electrophoresis.  The substitution or combination of AC and DC component bias signals has been routinely performed, 
 
Regarding claim 22, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the bias signal generator is configured to apply the bias voltage between the electrically conducting element of the cable, and ground (“connected the negative side of the direct current source in contact with the interior of the cable”), in which the ground is provided at least in part by the seawater in the subsea environment and/or a further electrically conducting element of the subsea environment cable (col. 5, lines 65-73).
Regarding claim 24, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the bias voltage has a DC component (100% DC bias) (col. 5, lines 2-3).
Regarding claim 26, Joyce in view of Davis teaches the method of claim 20 as detailed above, and Davis further teaches that the time varying component is one of: sinusoidal, square, triangular in waveform (col. 6, lines 22-33).  Please refer to claim 20, above, regarding rationale for combination of references.
Regarding claim 27, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the apparatus is configured to apply the bias voltage for a predetermined period of time (“10 seconds”) to enhance the insulation resistance properties of the cable (col. 5, lines 19-24).
Regarding claim 28, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the cable rejuvenation apparatus is configured to apply the bias voltage at a predetermined amplitude (150 volts) to enhance the insulation resistance properties of the cable (col. 5, lines 2-3).
Regarding claim 29, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the bias signal comprises a bias current signal (“variable direct current source”) (col. 4, lines 73-74).
Regarding claim 30, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the cable rejuvenation apparatus is further configured to: conduct a sequence of measurements (at least two measurements for each wire) upon the subsea environment cable to determine insulation resistance (“the resistance of the wire”) of the subsea environment cable and variations in resistance over time; and control the bias signal based on the measured insulation resistance (col. 5, lines 2-63).
Regarding claim 32, the modified Joyce teaches the method of claim 20 as detailed above, and Joyce further discloses that the cable rejuvenation apparatus is configured to select the bias voltage to enhance the insulation resistance properties of the cable, maintaining a reaction initiation voltage of between 1V and 300V across the insulating material at a fault location (col. 4, lines 24-28; col. 5, lines 2-63).
Regarding claim 33, the modified Joyce teaches the method of claim 32 as detailed above, and Joyce further discloses that the cable rejuvenation apparatus is configured to arrange the bias voltage to maintain a reaction initiation voltage of between 2V and 150V (“at least about 5 volts D.C.” and up to “150 volts D.C.”) across the insulating material at the fault location (col. 4, lines 24-28; col. 5, lines 2-63).
Regarding claim 34, the modified Joyce teaches the method of claim 33 as detailed above, and Joyce further discloses that the cable rejuvenation apparatus is configured to arrange the bias voltage to maintain a reaction initiation voltage of between 4V and 75V (“at least about 5 volts D.C.”: 4V < 5V < 75V) across the insulating material at the fault location (col. 4, lines 24-28).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Davis, and further in view of Douglas (US 2010/0220431 A1).
Regarding claim 23, Joyce in view of Davis teaches all of the elements of the current invention as detailed above with respect to claim 20.  Joyce and Davis, however, do not appear to teach that the apparatus further comprises a current limiting resistor configured to limit the magnitude of a leakage current arising from the application of the bias voltage.
Douglas teaches that it is well known to provide an apparatus which includes a current limiting resistor configured to limit the magnitude of a leakage current arising from the application of the bias voltage (par. 0007).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Joyce to incorporate the use of a current limiting resistor of Douglas.  Though Joyce was silent to the issue, it is considered naturally expected that the D.C. source of Joyce would have had a current limiting resistor.  As discussed in the cited portion of Douglas, the use and provision of a current limiting resistor in bias signal generators is “known” and “typical”.  As such, it is evident that PHOSITA would have known that the resistor would be necessary to provide a predictable and reliable bias signal.  The use of .  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Davis, and further in view of Padhi et al. (US 2003/0188974 A1).
Regarding claim 31, Joyce in view of Davis teaches all of the elements of the current invention as detailed above with respect to claim 20.  Joyce and Davis, however, do not appear to teach that the cable rejuvenation apparatus is configured to select the bias signal depending upon the material of the electrically conducting element, wherein the electrically conducting element comprises copper or aluminium [sic].
Padhi teaches that it is well known to provide an apparatus which is configured to select the bias signal depending upon the material of the electrically conducting element, wherein the electrically conducting element comprises copper or aluminium [sic] (par. 0026).  
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Joyce to incorporate the configuration to select bias signal depending upon material.  It was well known that different conductive and insulative materials require different deposition currents and voltages, in order to avoid destroying the workpiece.  PHOSITA would have realized this and would have known to provide the capability of adjusting current or voltage accordingly.  Such functionality would require only an ordinary and generic bias signal generator.  Though Joyce is silent as to this specific feature, Joyce does disclose that the voltage is selected to achieve the desired outcome.  Padhi simply serves to demonstrate that this consideration was known and easily remedied without any special components, at the time of filing.


Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.  In page “7” (final paragraph) and all of page “8” of the Applicant’s Response, the newly amended claim 20 has been recharacterized with assertions of purported benefits and capabilities of the claimed “apparatus”.  Respectfully, such conclusory statements are not compelling, as they do not provide any evidence of a physical or structural distinction of the claimed apparatus from the prior art.  Subsequently, Applicant has argued that a “time varying signal” (i.e. a generic voltage signal) “enables control of the electrochemical reaction in order to avoid or reduce to acceptable levels the generation of gases” and other purported benefits.  None of that language is actually recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In page “9” of the response, Applicant has presented a piecemeal argument against the combination rejection of Joyce IVO Davis.  Respectfully, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In that same portion, Applicant has argued that because the generic voltage generator of Davis is disclosed as being used in a different method than intended by the Applicant, this 
applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed voltage source has no modifications whatsoever which make it in any way different from the generic voltage source of Davis, and in fact the argued voltage source has no recited structure in the claim at all.
Finally, the Applicant argues that the electrolysis of the prior art is somehow, inexplicably different from the electrolysis of the instant application, and that electrolysis is not applicable in the intended method.  This is impossible to understand based upon the explicit recitation in the specification that “[d]iffusion and/or electrolysis may further assist in enhancing the insulation resistance upon the application of the bias signal.” This argument is not compelling as it directly contradicts the disclosure.
For all of the above reasons, the rejections are maintained with all of the currently presented limitations of the claims being rejected as taught by the prior art above, and all arguments on the merits are held to have been answered herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729